Citation Nr: 0814228	
Decision Date: 04/30/08    Archive Date: 05/08/08

DOCKET NO.  06-36 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for cause of the 
veteran's death, to include as due to Agent Orange exposure.

2.  Entitlement to dependency and indemnity compensation 
(DIC) under 38 U.S.C.A. § 1318.

3.  Entitlement to dependency and indemnity compensation 
(DIC) under 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The veteran served on active duty from January 1954 to 
January 1974.  The veteran died in July 2005.  The appellant 
is his widow.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from  a November 2005 decision of the Department of 
Veterans Affairs (VA) Waco, Texas Regional Office (RO) that 
denied the appellant's claims.  The appellant filed a timely 
appeal of these determinations to the Board.  

In November 2007, the appellant, accompanied by her 
representative, testified at a hearing before the undersigned 
Acting Veterans Law Judge in Washington, DC.  A transcript of 
these proceedings has been associated with the veteran's 
claims file.

The issues of entitlement to service connection for cause of 
the veteran's death and entitlement to dependency and 
indemnity compensation (DIC) under 38 U.S.C.A. § 1151 are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC
FINDING OF FACT

At the time of his death, the veteran was not in receipt of, 
or entitled to receive, compensation for service-connected 
disability that was rated totally disabling by a schedular or 
unemployability rating for a period of ten years immediately 
preceding his death.


CONCLUSION OF LAW

The criteria for entitlement to DIC benefits pursuant to 38 
U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 
2002); 38 C.F.R. § 3.22(a)(2)(i) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, 
VA must notify the claimant of the information and evidence 
not of record that is necessary to substantiate the claim, 
which information and evidence that VA will seek to provide 
and which information and evidence the claimant is expected 
to provide.  Furthermore, in compliance with 38 C.F.R. 
§ 3.159(b), the notification should include the request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  

In this case, VCAA notice is not required because the issue 
presented involves a claim that cannot be substantiated as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive the 
Board should deny the claim on the ground of the lack of 
legal merit or the lack of entitlement under the law); 
VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit).  

II.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.

Section 1318 of title 38, United States Code, authorizes 
payment of DIC to a benefits-eligible surviving spouse in 
cases where a veteran's death was not service connected, 
provided the veteran was in receipt of or entitled to receive 
compensation at the rate of 100 percent (total rating) due to 
service-connected disability for a period of ten or more 
years immediately preceding death.  The statute was 
implemented at 38 C.F.R. § 3.22.  

In this case, the evidence of record shows that the veteran 
died on July [redacted], 2005 at the age of 71.  The immediate cause 
of the veteran's death, as shown on the death certificate, 
was anoxic encephalopathy due to or as a consequence of end 
stage cardiomyopathy due to or as a consequence of 
atherosclerosis.  An autopsy was not performed.  Another 
significant condition in the medical records that may have 
contributed to the veteran's death was gastroesophageal 
cancer. 

At the time of the veteran's death, the veteran was not 
service-connected for any disability.

Because the veteran was not in receipt of or entitled to 
receive compensation at the rate of 100 percent (total 
rating) due to service-connected disability for a period of 
ten or more years immediately preceding his death, the 
appellant is not entitled to DIC in this case under the 
provisions of 38 U.S.C.A. § 1318.

As the disposition of this claim is based on the law, and not 
the facts of the 
case, the claim must be denied based on a lack of entitlement 
under the law.  See Mason v. Principi, 16 Vet. App. at 132; 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to dependency and indemnity compensation under 
the provisions of    38 U.S.C.A. § 1318 is denied.


REMAND

After a careful review of the record, the Board finds that 
the appellant's claims of entitlement to service connection 
for cause of the veteran's death and entitlement to 
dependency and indemnity compensation under 38 U.S.C.A. 
§ 1151 must be remanded for additional development and 
adjudication.

In this case, the Board notes that the appellant testified to 
medical records relevant to her claims that have not been 
associated with the veteran's claims file.  Specifically, the 
appellant noted that the veteran had been seen by four 
different medical facilities in the period prior to his 
death, including the Dallas VA Medical Center, Methodist 
Central in Dallas, Texas, Charlton Methodist in Duncanville, 
Texas, and a private nursing facility.  The appellant also 
noted that the veteran's death certificate had been amended 
to add the veteran's gastroesophageal cancer as a condition 
contributing to death.  

Here, the Board notes that medical records from Methodist 
Medical Center in Dallas, Texas, and from the Dallas VA 
Medical Center have been associated with the veteran's claims 
file.  It appears, however, that records from the veteran's 
private nursing facility and from Charlton Methodist in 
Duncanville, Texas, have not been associated with the file.  
In addition, an amended death certificate also needs to be 
obtained.  Upon remand the RO should undertake to associate 
these records with the veteran's claims file. The appellant 
should also be afforded an opportunity to submit additional 
records relevant to her claims.  In this regard, the Board 
notes that records generated by VA facilities that may have 
an impact on the adjudication of a claim are considered to be 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Pursuant to the VCAA, VA must obtain these 
outstanding records.  See 38 U.S.C.A. § 5103A(b-c) (West 
2002); 38 C.F.R. § 3.159(c) (2004).  

Next, the Board notes that the evidence of record in this 
case shows that the veteran died on July [redacted], 2005 at the age 
of 71.  The immediate cause of the veteran's death, as shown 
on the death certificate was anoxic encephalopathy due to or 
as a consequence of end stage cardiomyopathy due to or as a 
consequence of atherosclerosis.  An autopsy was not 
performed.  Another significant condition in the medical 
records that may have contributed to the veteran's death was 
gastroesophageal cancer.  At the time of the veteran's death, 
the veteran was not service-connected for any disability.

Here, the appellant contends that the veteran's death was 
caused by his service, to include exposure to Agent Orange.  
Specifically, the appellant's representative argues that the 
veteran's gastroesophageal cancer was close in proximity to 
the veteran's respiratory system and should be considered by 
a medical expert to determine whether this cancer was caused 
by exposure to Agent Orange.

The appellant also contends that the veteran had an untreated 
infection to his J-tube during hospitalization at the Dallas 
VA Medical Center, and that this infection may have 
contributed to or hastened the veteran's death.  In this 
regard, the appellant testified that she noticed blood and 
pus around his J-tube prior to being admitted to the Dallas, 
Texas, VA Medical Center.  Upon admitting the veteran to this 
facility in approximately March 2005, the appellant stated 
that two doctors there also indicated that the site looked 
infected.  The veteran was discharged a week later to a 
private skilled nursing facility.  The appellant testified 
that a culture of the site done at the nursing facility 
indicated that the veteran had an infection of the J-tube.  
The appellant testified that she thought the veteran had an 
infection during that veteran's stay at the Dallas VA Medical 
Center that went untreated and caused the veteran's heath 
condition to deteriorate.

No VA examination opinion was afforded in order to determine 
the question of service connection for the cause of the 
veteran's death or entitlement to dependency and indemnity 
compensation under 38 U.S.C.A. § 1151.  

Based on the foregoing, the Board finds that upon remand, the 
RO should arrange for a VA examiner to examine the record and 
offer an opinion as to whether it is as least as likely as 
not the veteran's anoxic encephalopathy due to or as a 
consequence of end stage cardiomyopathy due to or as a 
consequence of atherosclerosis, and/or his gastroesophageal 
cancer were caused by or had their onset during his period of 
service, to include any exposure to Agent Orange, or whether 
a condition of service origin contributed substantially or 
materially to the cause of his death.

Upon remand, the RO should also arrange for the veteran's 
claims folder to be reviewed for the purpose of preparing an 
opinion regarding whether any infection or aggravation of 
infection of the veteran's J-tube resulted from negligence or 
fault on the part of VA treatment providers, to include 
omission of care or lack of detection.  The examiner should 
also comment on whether the veteran's condition was an event 
not reasonably foreseeable as a result of VA care.  Pursuant 
to the VCAA, such an examination is warranted in this case.  
See 38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c)(4).

Finally, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate her claims, but she was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  This case must therefore be remanded 
for proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should send the appellant, and 
her representative, if any, a letter that 
contains a notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim addressed in 
this remand, as outlined by the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

2.  The RO should contact the appellant 
and request that she identify all VA and 
non-VA health care providers, other than 
those already associated with the 
veteran's claims file that treated the 
veteran since service for gastric 
carcinoma or heart disease and other 
related conditions.  This should include 
medical and treatment records from the 
Dallas VA Medical Center, dated since 
March 2005, from Methodist Central in 
Dallas, Texas, dated since December 2004, 
from Charlton Methodist in Duncanville, 
Texas, dated since service, and from a 
private nursing facility to be identified 
by the appellant, dated since March 2005.  
The aid of the appellant in securing 
these records, to include providing 
necessary authorizations, should be 
enlisted, as needed.  If any requested 
records are not available, or if the 
search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file, 
and the appellant should be informed in 
writing. 

3.  The RO should refer the veteran's 
claims folder to a VA physician with 
appropriate expertise to be reviewed for 
the purpose of providing medical 
opinions.  It is imperative that the 
reviewing physician  who is designated to 
examine the claims folder reviews the 
medical records contained in  claims 
folder,  and acknowledges such review in 
the medical opinion report.  Based on a 
review of the veteran's medical history 
and with consideration of sound medical 
principles, the reviewing physician is 
asked to address the following questions:

(a).  It is at least as likely as not (50 
percent probability or more) that anoxic 
encephalopathy, cardiomyopathy, 
atherosclerosis, or gastroesophageal 
cancer had its onset during his active 
service, or was manifested within one 
year from discharge, or was otherwise 
etiologically related to any incident 
that occurred during his period of 
service, to include exposure to Agent 
Orange.  

(b).  It is at least as likely as not (50 
percent probability or more) that any 
disease or injury of service origin 
contributed substantially or materially 
to the cause of the veteran's death from 
anoxic encephalopathy due to or as a 
consequence of end stage cardiomyopathy 
due to or as a consequence of 
atherosclerosis, and/or his 
gastroesophageal cancer.

(c).  The examiner should also offer an 
opinion regarding whether the veteran's 
death from anoxic encephalopathy due to 
or as a consequence of end stage 
cardiomyopathy due to or as a consequence 
of atherosclerosis, and/or his 
gastroesophageal cancer resulted from or 
was hastened by negligence or fault on 
the part of VA treatment providers, to 
include failure to treat an infection to 
the veteran's J-tube during 
hospitalization in approximately March 
2005.  The examiner should also comment 
on whether the veteran's death due to 
anoxic encephalopathy due to or as a 
consequence of end stage cardiomyopathy 
due to or as a consequence of 
atherosclerosis, and/or his 
gastroesophageal cancer represents a 
necessary consequence of, or whether it 
was an event not reasonably foreseeable 
as a result of VA treatment, to include 
failure to treat an infection to the 
veteran's J-tube during hospitalization 
in approximately March 2005.  

If the examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
clearly indicate that.  The examiner 
should set forth the complete rationale 
for all opinions expressed and 
conclusions reached, in a legible report.

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should re-adjudicate the 
veteran's claims in light of all 
pertinent evidence and legal authority.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


